Citation Nr: 0422619	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right shoulder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970, including service in the Republic of Vietnam.  Among 
the awards and decorations he received is the Purple Heart 
medal.  Subsequent service in the United States Army reserve 
is indicated by the evidence of record.    

Procedural history 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
degenerative joint disease of the right shoulder and assigned 
a 10 percent disability rating.  

In October 2000, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is associated 
with the claims folder.  

In December 2000, the Board remanded the case to the RO for 
additional development.  Based on additional evidence, in 
February 2002 the RO increased the disability rating for the 
right shoulder disability to 20 percent.  The veteran has not 
indicated that he is satisfied with the currently assigned 20 
percent disability rating.  Consequently, the issue of 
entitlement to a disability evaluation in excess of 20 
percent for the right shoulder disability remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].

In June 2003, the Board remanded the case to the RO to cure a 
procedural defect. 
By rating decision in June 2004, the RO granted a temporary 
total rating based on convalescence following right shoulder 
surgery.  See 38 C.F.R. § 4.30 (2003).  The temporary total 
rating was effective from April 2, 2003 to May 31, 2003; 
thereafter, the 20 percent rating was resumed as of June 1, 
2003.  

Additional matters

In a statement dated January 7, 2004, the veteran reported 
that he had started having back problems as a result of his 
right shoulder disability.  The issue of entitlement to 
service connection for a back disability as secondary to the 
service-connected right shoulder disability has not been 
adjudicated by the RO, and it is referred to the RO for 
appropriate action.  

In a VA Form 21-4138, Statement in Support of Claim dated 
June 4, 2004, the veteran requested a temporary total rating 
based on convalescence following left shoulder surgery under 
"Chapter 30", which the Board takes to mean what is 
commonly referred to as "Paragraph 30", 38 C.F.R. § 4.30 
(2003).  The Board notes that service connection is not in 
effect for a left shoulder disability, and that service 
connection is a requirement for payment of benefits under 
Paragraph 30.  Although it is unclear from the veteran's 
presentation, it may be that he is seeking entitlement to 
service connection for a left shoulder disability.  However, 
he may merely be confused concerning the requirement for 
Chapter 30 benefits.  The Board observes in passing that an 
April 2004 VA examination report pertaining to the service-
connected right shoulder disability at one point referred to 
the "left" shoulder, but in the context of the entire 
report that was clearly a typographical error.  

In any event, VA is not held to a standard of prognostication 
when determining what issues are presented. See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; see also Allin v. Brown, 6 
Vet. App. 207, 213 (1994): "[t]here must be some indication . 
. . that [a claimant] wishes to raise a particular issue . . 
. . The indication need not be express or highly detailed; it 
must only reasonably raise the issue".  If in fact the 
veteran is seeking entitlement to service connection for a 
left shoulder disability, he or his accredited representative 
should contact the RO and file a claim therefor.  

In this connection, additional private treatment records 
(dated in June 2004) were received by the RO after the most 
recent Supplement Statement of the Case (SSOC) was issued in 
June 2004.  A careful reading discloses that such records 
pertain exclusively to the veteran's left shoulder.  As such, 
they are not "pertinent" to the issue now before the Board, 
entitlement to an increased rating for the service-connected 
right shoulder disability.  Therefore, there is no need to 
remand this case to the RO to seek a waiver from the veteran 
or to consider the recently received evidence.  See 38 C.F.R. 
§§ 19.31(b), 20.1304(a) (2003).


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
symptomatology, including limitation of motion, pain on 
motion and weakness, which approximates limitation of motion 
of the arm to midway between side and shoulder level.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for degenerative joint 
disease of the right shoulder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5201 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher disability rating for service-
connected degenerative joint disease of the right shoulder.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.


The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
1999 Statement of the Case (SOC) and the February 2002 and 
June 2004 SSOC.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
January 2004.  This letter provided a list of all evidence 
which had been received in support of his claim.  The letter 
also advised the veteran of the provisions relating to the 
VCAA, to include advising him that he could provide medical 
evidence showing that his right shoulder disability had 
increased in severity.  Specifically, he was advised that VA 
was responsible for getting relevant records from any Federal 
agency, including medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  He 
was also advised that VA would make reasonable efforts to 
help him get private records or evidence necessary to support 
his claim, but that it was his responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  Enclosed with 
the letter were the appropriate forms (VA Form 21-4142) the 
veteran could complete authorizing VA to obtain any private 
medical records.  

In a Written Brief Presentation dated August 3, 2004 (pg. 4),  
The veteran's accredited representative contended that the 
January 2004 VCAA letter did not satisfy the requirements of 
the VCAA.  While acknowledging the representative's 
contention that the January 2004 VCAA notice was 
insufficient, for reasons expressed in the preceding 
paragraph the Board concludes that the veteran has been amply 
and correctly informed of what is required of him and of VA 
in connection with his claim.

One additional aspect of the contentions presented by the 
veteran's very able representative in the August 2004 Written 
Brief Presentation, the matter of VA compliance with the 
Court's decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), must be considered by the Board.  A review of the 
record reveals that the veteran was not provided notice of 
the VCAA prior to the initial adjudication of his claim, by 
rating decision in December 1998.  This arguably does not 
satisfy Pelegrini, which appears to mandate that VCAA notice 
be provided to a claimant before initial VA adjudication of a 
claim.  The Board notes, however, that such a situation was a 
legal impossibility in this case because the initial 
adjudication pre-dated the enactment of the VCAA in November 
2000.  However, the claim has since been readjudicated, and a 
SSOC was provided to the veteran in June 2004 following the 
January 2004 VCAA notice letter.  The veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  In a 
June 2004 statement, the veteran indicated that he had no 
further information to submit.  Therefore, there is no 
prejudice to the veteran, because VCAA notice could not have 
been provided prior to the initial adjudication of his claim 
by the RO and because his claim was subsequently re-
adjudicated by the RO after appropriate VCAA notice was 
provided.  

The January 2004 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the January 13, 2004 letter, page 
1.  The Board notes that the fact that the veteran's claim 
was then re-adjudicated in the June 2004 SSOC, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private treatment records and 
reports of VA examinations, which will be described below.  
The RO completed the development requested in the Board's 
December 2000 and June 2003 remands.  In particular, a report 
of VA examination in November 2001 is of record and will be 
discussed in the Board's decision below.  

The veteran has not identified any outstanding evidence which 
is pertinent to his claim.  As noted above, the veteran, in a 
statement dated in June 2004, stated that he had no further 
information to submit at this time and requested that his 
claim be forwarded to the Board.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  He provided testimony in support 
of his claim at a personal hearing before the undersigned 
Veterans Law Judge in October 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

The evidence of record reflects that the veteran is right-
handed.  Therefore, his right shoulder is considered his 
major or dominant extremity.  See 38 C.F.R. § 4.69 (2003).

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2003) [impairment of the clavicle or 
scapula].  This is the maximum rating available under this 
particular code.  

Under the relevant diagnostic criteria, degenerative or 
traumatic arthritis, substantiated by X-ray findings, is 
rated on the basis of limitation of motion of the affected 
joint or joints involved.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2003).  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).  

Under Diagnostic Code 5202, a 20 percent rating is granted 
for malunion of the humerus of the major arm, when there is 
moderate deformity; a 30 percent rating is granted when there 
is marked deformity.  In addition, a 20 percent rating is 
granted for recurrent dislocation of the scapulohumeral joint 
of the major arm, when there are infrequent episodes and 
guarding of movement only at the shoulder level; and a 30 
percent rating is granted when there are frequent episodes 
and guarding of all arm movements.  Fibrous union of the 
humerus is assigned a 50 percent rating; a 
60 percent rating is assigned for nonunion of the humerus 
(false flail joint); and an 80 percent rating is assigned for 
the loss of the head of the humerus (flail shoulder).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The intent of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2003).

Fenderson considerations

This issue involves the veteran's appeal of the initial 
assignment of a disability rating of 10 percent for the right 
shoulder disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Factual background

In July 1996, the veteran developed right shoulder pain after 
unloading rations from a truck during Reserve service.  A 
November 1997 MRI revealed a right shoulder tear.  Military 
physicians diagnosed impingement syndrome and right shoulder 
cuff tear.  The veteran underwent arthroscopic surgery, which 
was performed by a private physician, in March 1997.  
Postoperative diagnoses were right shoulder impingement 
syndrome and right shoulder rotator cuff tear.  In May 1997, 
the veteran was reportedly doing well.

The veteran filed his claim of entitlement to service 
connection in July 1998.  
During a VA examination in November 1998, the veteran 
reported that he had pain and weakness "sometimes".  He 
also stated that he had periods of flare ups which were 
precipitated by work and alleviated by ice.  It was noted 
that the degree of additional impairment during these periods 
was 10 percent.  The examiner noted that the veteran was 
right-handed and worked in physical therapy.  Range of motion 
of the right shoulder was forward flexion to 135 degrees, 
abduction to 138 degrees, external rotation to 81 degrees and 
internal rotation to 79 degrees.  Motion stopped when the 
pain began.  The examiner noted that there was evidence of 
painful motion and weakness and that there was slight 
guarding of movement.  The diagnosis was degenerative joint 
disease of the right shoulder following rotator cuff surgery 
with slight loss of function due to pain.  

As noted in the Introduction, in a December 1998 RO rating 
decision, service connection was granted for degenerative 
joint disease of the right shoulder.  
A 10 percent evaluation was assigned, effective July 17, 
1998.  This appeal followed.  

Treatment records from Healthsouth Medical Center reflect 
that the veteran was seen in September 2000 for complaint of 
pain in the right shoulder after lifting a patient who was 
falling.  The pain was at the posterior aspect.  On 
examination, the shoulder was minimally tender at the 
posterior aspect.  X-rays revealed arthritic changes of the 
glenohumeral and acromioclavicular joints.  The diagnosis was 
right shoulder strain.  

In October 2000, the veteran testified regarding the pain in 
his right shoulder.  He indicated that right shoulder pain 
prevented him from being able to wash his back when he bathed 
or lift his 6-year old daughter.  He stated that the pain was 
worse in the afternoon.    

On VA examination in November 2001, the veteran complained of 
pain, stiffness, instability, giving away, fatigability and 
lack of endurance with his shoulder.  He took Lortab, 7.5 
ounces a day, for pain.  The veteran indicated that there 
were periods of flare-ups at night and that there was 10 
percent additional functional impairment at times.  He worked 
as a physical therapist technician.  Range of motion of the 
right shoulder was forward flexion to 102 degrees, abduction 
to 98 degrees, external rotation to 42 degrees and internal 
rotation to 46 degrees.  Motion stopped when the pain began.  
There was evidence of painful motion in the shoulder, but no 
edema, effusion or instability.  There was weakness.  There 
was abnormal movement and guarding of movement.  A 6 cm 
surgical scar on the anterior shoulder apex was noted.  The 
diagnosis was rotator cuff tear with subsequent surgery and 
arthralgia with loss of function due to pain.  

In February 2002, the RO increased the disability rating for 
degenerative joint disease of the right shoulder to 20 
percent, effective July 17, 1998.  

A Healthsouth Medical Center discharge summary reflects that 
in April 2003, due to persistent right shoulder pain, the 
veteran underwent right shoulder arthroscopy and a Mumford 
distal clavicle excision.  He tolerated the procedure well.  

In a December 2003 statement, the veteran's employer reported 
that the veteran had missed a total of 21 days between March 
1997 and April 2003 due to recovery from two separate 
surgeries on his right shoulder.  

On VA examination in April 2004, it was noted that the 
veteran continued to have pain in his right shoulder, but 
worked as a physical therapy technician.  He had to lift 
patients but denied losing any time from work in the last 
year.  But, he was having some problems maintaining the job 
because of his shoulder.  On physical examination, there was 
tenderness over the head of the glenohumeral joint.  He could 
80 degrees posterior flex, 90 degrees anterior flex, 90 
degrees internal rotation and 15 degrees external rotation.  
He could abduct 95 degrees.   The diagnosis was "traumatic 
arthritis of the left shoulder with mild loss of function due 
to pain.  Confirmed by X-ray."  [The Board will assume that 
the VA examiner's reference to the left shoulder was 
inadvertent as all complaints and findings pertained to the 
right shoulder.]

By rating decision in June 2004, the RO granted a temporary 
total rating based on convalescence following right shoulder 
surgery.  See 38 C.F.R. § 4.30 (2003).  The temporary total 
rating was effective from April 2, 2003 to May 31, 2003; 
thereafter, the 20 percent rating was resumed as of June 1, 
2003.  

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right shoulder disability, 
which is currently rated by the RO as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).  



Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Various diagnostic codes which are potentially applicable 
have been set forth in the law and regulations section above.  
The RO has evaluated the veteran's right shoulder disability 
under Diagnostic Code 5203, involving impairment of the 
clavicle or scapula.  The current 20 percent rating is the 
maximum available under this code.  In its December 2000 
remand, the Board requested that the RO clarify its use of 
this code to evaluate the veteran given that the right 
shoulder disability was characterized by the RO as 
degenerative joint disease.  The Board noted that if the 
correct diagnosis was in fact degenerative joint disease, the 
disability should be rated using Diagnostic Code 5003 
[degenerative arthritis] and Diagnostic Code 5201 [limitation 
of motion of arm].  It appears that the RO declined to 
evaluate the right shoulder disability under Diagnostic Code 
5201.
 
As the Board indicated in its December 2000 remand, it 
believes that since it is undisputed that the veteran's 
service-connected left shoulder disability involves arthritis 
which has been verified by x-ray studies, the most 
appropriate rating code, in addition to Diagnostic Code 5003, 
is Diagnostic Code 5210, involving limitation of motion of 
the upper extremity.  The Board will accordingly apply that 
diagnostic code in rating the veteran's disability.

The veteran's representative has correctly asserted that use 
of Diagnostic Code 5203 by the RO was not appropriate. The 
representative, however, further requested that the service-
connected right shoulder disability be evaluated under 
Diagnostic Code 5202, as well as Diagnostic Code 5201.  See 
Written Brief Presentation dated August 3, 2004, pg. 2.  No 
reason was provided as to why Diagnostic Code 5202 was in any 
way appropriate. A review of the medical records does not 
indicate that the veteran has an impairment of the humerus.  
Accordingly, consideration of Diagnostic Code 5202 is not 
warranted.  

Schedular rating

As discussed above, under Diagnostic Codes 5003 and 5201, the 
veteran's right shoulder disability is rated based on 
limitation of motion of the upper extremity.
In this case, the evidence does not show that there is 
limitation of motion of the right arm to midway between side 
and shoulder level.  The veteran was afforded VA examinations 
in November 1998, November 2001 and April 2004.  His worst 
range of motion measurements were recorded on the April 2004 
examination when abduction was to 95 degrees and forward 
flexion was to 90 degrees.  As this medical evidence shows 
right arm motion is to a level greater than midway between 
side and shoulder level, a 30 percent rating is not warranted 
for the veteran's right shoulder disability under Diagnostic 
Code 5201.

DeLuca considerations

The Board has also considered whether an increased disability 
rating is warranted for the veteran's right shoulder 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  For reasons expressed 
immediately below, the Board finds that there is adequate 
support for an additional 10 percent rating based on 
functional impairment.

In the November 1998 VA examination, range of motion was 
forward flexion to 135 degrees, internal rotation to 79 
degrees, external rotation to 81 degrees and abduction to 138 
degrees.  In the November 2001 VA examination, range of 
motion was forward flexion to 102 degrees, internal rotation 
to 46 degrees, external rotation to 42 degrees and abduction 
to 98 degrees.  While the loss of range of motion findings 
alone do not support a higher rating, the Board finds that 
other medical findings and the veteran's complaints appear to 
support additional loss of function that is not reflected in 
the range of motion measurements, and that DeLuca 
considerations are applicable in this case.

Both the November 1998 and November 2001 VA examiners, 
although reporting the range of motion above, noted that 
there was evidence of painful motion and weakness in the 
right shoulder.  There was also guarding of movement in the 
shoulder.  The examiners both indicated that there was loss 
of function due to pain in the right shoulder.  The veteran 
himself contends that he is unable to wash his back or hold 
his daughter because of intermittent pain.  

Significantly, in the Board's opinion, the veteran's 
complaints appear to be borne out in the objective medical 
evidence of record.  Crucially, the evidence reflects that 
the veteran has undergone two surgical procedures, in 1997 
and 2003, as a result of right shoulder pain.  In addition, 
in the 1998 and 2001 VA examination reports, the veteran's 
subjective complaints were clinically supported.  These 
included pain on motion and weakness in the right shoulder.  
Most importantly, both examiners indicated that the veteran 
had 10 percent additional functional impairment during times 
of flare-ups.  

In sum, the Board finds that, although range of motion 
testing does not show that right arm motion is limited to 
midway between side and shoulder level findings of pain on 
motion and weakness of the right arm reflect additional 
functional impairment.  As such, the Board finds that the 
current disability picture equates to limitation of motion of 
the right arm to midway between side and shoulder level.  As 
an additional 10 percent rating may therefore be awarded 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59; this brings the 
assigned rating to 30 percent.  

The Board adds that there is no evidence of pathology 
consistent with the award of a disability rating in excess of 
30 percent.  As noted above, a 40 percent evaluation requires 
that motion be limited to 25 degrees from the side.  These is 
no suggestion in the medical evidence of functional loss to 
this severe extent, and the veteran has never described any 
such functional loss.  The April 2004 examiner characterized 
the loss of function due to pain as "mild".  



Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In December 1998, service connection was granted for the 
right shoulder disability, evaluated as 10 percent disabling, 
effective July 17, 1998.  In February 2002, the disability 
rating for the right shoulder disability was increased to 20 
percent from July 17, 1998.  

After reviewing the medical records, described above, the 
Board believes that the 30 percent rating which is now 
assigned should be made effective from July 17, 1998, the 
original date of service connection.  A longitudinal review 
of the evidence shows that the veteran reported shoulder pain 
on VA examinations in November 1998 and November 2001 when 
clinical evaluation revealed decreased range of motion, 
painful motion and weakness in the right shoulder.  The 
veteran experienced continued right shoulder pain which 
necessitated him having surgery in April 2003.  The extent of 
the disability was confirmed by subsequent VA examination in 
April 2004 which revealed moderate flexion and abduction 
deficits due to right shoulder pain.  Resolving doubt in the 
veteran's favor, the Board finds it reasonable to conclude 
that the symptomatology associated with the veteran's 
service-connected right shoulder disability more nearly 
approximates that of consistent with the assignment of a 30 
percent rating under Diagnostic Code 5201 from July 17, 1998, 
the effective date of service connection.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased rating, 30 percent, is 
warranted for the veteran's service-connected degenerative 
joint disease of the right shoulder from July 17, 1998.  To 
the extent stated, the benefit sought on appeal is 
accordingly granted.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right 
shoulder disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.


ORDER

Entitlement to a 30 percent rating for degenerative joint 
disease of the right shoulder is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



